         Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


KRISTINE A.,1                                    3:20-cv-00073-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


CAITLIN S. LAUMAKER
GEORGE J. WALL
Law Offices of George J. Wall
825 N.E 20th Ave, Ste. 330
Portland, OR 97232
(503) 236-0068

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 2 of 21




MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH L. MARTIN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3795

          Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Kristine A. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act.          This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

I.   Prior Proceedings

          On June 11, 2014, Plaintiff protectively filed her




2 - OPINION AND ORDER
            Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 3 of 21




application for SSI benefits.             Tr. 192-95.2     Plaintiff alleged a

disability onset date of July 31, 2013.               Tr. 192.      Plaintiff's

application was denied initially and on reconsideration.                     An

Administrative Law Judge (ALJ) held a hearing on October 5,

2016.        Tr. 58-82.    Plaintiff was represented by an attorney at

the hearing.

        On February 14, 2017, the ALJ issued an opinion in which

she found Plaintiff was not disabled and, therefore, was not

entitled to benefits.           Tr. 13-32.    Plaintiff requested review by

the Appeals Council.          On September 21, 2017, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 191.

        On November 21, 2017, Plaintiff filed a Complaint in this

Court (Case No. 3:17-cv-01856-HZ) seeking review of the

Commissioner's decision.            On January 17, 2019, Chief Judge Marco

Hernandez issued an Opinion and Order in which he found the ALJ

erred when she failed to provide specific and legitimate reasons

for discounting the medical opinions of, among others, Jill

Brenizer, Psy.D., examining psychologist, and Matthew Shook,



       Citations to the official Transcript of Record (#8) filed
        2

by the Commissioner on May 22, 2020, are referred to as "Tr."


3 - OPINION AND ORDER
      Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21    Page 4 of 21




M.D., Plaintiff's treating physician.         Chief Judge Hernandez

reversed the decision of the ALJ and remanded the case for

further administrative proceedings.         Tr. 911-31.

      On February 22, 2019, the Appeals Council remanded the case

to the ALJ for further proceedings as directed by the district

court.   The Appeals Council also consolidated that claim with

Plaintiff's application for SSI and DIB benefits filed on

November 17, 2017.    Tr. 933-35.

II.   Current Proceedings

      Following remand by the Appeals Council the ALJ held a

hearing on August 29, 2019.      Tr. 783-807.      Plaintiff testified

at the hearing and was represented by an attorney.

      On October 2, 2019, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 732-50.

      The record does not reflect and the parties do not indicate

whether there was any subsequent disposition by the Appeals

Council, and, therefore, the Court determines the ALJ's decision

became the final decision of the Commissioner.               20 C.F.R.

§§ 404.984(a), 416.1484(a).

      On January 13, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



4 - OPINION AND ORDER
      Case 3:20-cv-00073-BR   Document 22    Filed 01/27/21   Page 5 of 21




                                BACKGROUND

      Plaintiff was born on December 5, 1973.           Tr. 192, 749.

Plaintiff was 40 years old on her protective filing date of

June 11, 2014.   Tr. 749.     Plaintiff completed the tenth grade

and obtained a general-education diploma (GED).               Tr. 851, 1089-

90.   Plaintiff has past relevant work experience as a health-

care provider and sales assistant.          Tr. 749.

      Plaintiff alleges disability due to bipolar disorder,

fibromyalgia, agoraphobia, post-traumatic stress disorder

(PTSD), generalized anxiety disorder, migraines, sciatica,

bilateral carpal-tunnel syndrome, lumbar degenerative disc

disease, and degenerative joint disease in both knees.               Tr. 75,

102-03.

      Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 739-48.



                                STANDARDS

      The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must



5 - OPINION AND ORDER
     Case 3:20-cv-00073-BR    Document 22    Filed 01/27/21   Page 6 of 21




demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and



6 - OPINION AND ORDER
     Case 3:20-cv-00073-BR    Document 22   Filed 01/27/21   Page 7 of 21




resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.       Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).      The court may not substitute its

judgment for that of the Commissioner.         Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).       20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.             20 C.F.R.



7 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 8 of 21




§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).



8 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 9 of 21




     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.            Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since June 11, 2014, Plaintiff's

protective filing date.      Tr. 736.



9 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 10 of 21




     At Step Two the ALJ found Plaintiff has the severe

impairments of fibromyalgia, obesity, degenerative-joint disease

of the bilateral knees, bilateral carpal-tunnel syndrome,

migraine headaches, mild degenerative disc disease of the lumbar

spine, "an affective disorder," and "an anxiety disorder."

Tr. 736.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 736.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:             can

occasionally climb ladders, ropes, and scaffolds; can stoop,

kneel, crouch, crawl, and handle and finger bilaterally; can

understand and remember simple instructions; can occasionally

interact with the general public and coworkers; and has

sufficient concentration, persistence, and pace to complete

simple entry-level tasks.      Tr. 738-39.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.      Tr. 749.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as janitor, housekeeper,

and bench-assembly jobs.     Tr. 749-50.     Accordingly, the ALJ



10 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 11 of 21




found Plaintiff is not disabled.      Tr. 750.



                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide legally sufficient reasons for discounting Plaintiff's

testimony regarding limitations due to her headaches; (2) failed

to provide legally sufficient reasons for discounting the

medical opinions of Drs. Shook and Brenizer; and (3) failed to

include limitations based on Plaintiff's headaches in the

assessment of Plaintiff's RFC.

I.   The ALJ did not err when she discounted Plaintiff's
     testimony.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter


11 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 12 of 21




v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.                Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).




12 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21    Page 13 of 21




     B.    Analysis

           At the hearing on October 5, 2016, Plaintiff testified

she experiences a migraine every week that lasts from one-to-

three days.   Tr. 75.   Plaintiff stated she takes medication,

puts a cool cloth on her neck and over her eyes, and tries to

drink plenty of water when she has a migraine.              She also stated

she is unable to do anything and forces herself to do minimal

tasks for her children that they are unable to do for

themselves.   Tr. 75.

           At the hearing on August 29, 2019, Plaintiff testified

she was experiencing more neck pain, which she believed was

making her migraines worse.      Tr. 796.    She testified she usually

experiences a migraine every week that lasts two days and a

regular headache every week that lasts one day.             Tr. 799.

           The ALJ discounted Plaintiff's testimony regarding her

headaches on the grounds that they "may have been the result of

overusing analgesic medications" and that her headache pain did

not keep her from performing daily tasks or managing her mood.

Tr. 741.   The ALJ noted James Laidler, M.D., examined Plaintiff

on May 27, 2014, and found Plaintiff's complaints of headaches

are consistent with occipital neuralgia, which is common for

fibromyalgia, and he indicated Plaintiff's headaches would



13 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 14 of 21




improve in relation to her fibromyalgia.         Tr. 421-24, 739.           On

April 1, 2016, Plaintiff was seen by Dr. Shook and reported she

was experiencing a migraine that she attributed "to pollen and

taking muscle relaxer."      Tr. 535.   Dr. Shook noted although

Plaintiff was not working "outside the house," Plaintiff

reported she was able to work "around the house."             Tr. 535.

          The ALJ also noted Plaintiff's activities were

inconsistent with her subjective symptom testimony.             Tr. 741-43.

For example, the record reflects Plaintiff described the "very

demanding job" of taking care of her two autistic children with

very little support, and in November 2016 Plaintiff described

her children as "a handful" to an investigator from the

Cooperative Disability Investigations Unit (CDIU).             Tr. 289,

291, 296, 308, 312, 725.     Although Plaintiff had a caregiver

provided by the state to help with her children, in September

2017 and January 2018 she reported the caregiver was inadequate.

Tr. 1295, 1312.   The ALJ also noted Plaintiff's allegations as

to her limitations are inconsistent with activities described in

a report by the CDIU investigator.         Tr. 742.    Plaintiff took her

children to and from school, went shopping, and bought fast-food

on a regular basis.    Plaintiff walked several hundred feet from

the house to meet her children and to get the mail, did not have



14 - OPINION AND ORDER
      Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 15 of 21




any obvious physical disabilities, carried large grocery bags

from the car, and performed daily tasks without assistance.

Tr. 723-24.    Plaintiff told the investigator that she drives

daily, takes the children to school, runs errands, goes to

appointments, visits friends, and does the shopping.              Tr. 726.

In March 2018 Plaintiff was also helping to care for her ailing

father.    Tr. 1284.

             On this record the Court concludes the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for discounting Plaintiff's subjective symptom

testimony.

II.   The ALJ did not err in her assessment of the medical
      opinions of Drs. Shook and Brenizer.

      Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for rejecting the medical opinions of

Drs. Shook and Brenizer, examining psychologists.

      A.     Standards

             "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."     Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an


15 - OPINION AND ORDER
      Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 16 of 21




ALJ's weighing of medical evidence."         Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

           "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."         Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."   Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).                 An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."       Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.          He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."       Id. (citation omitted).

      B.   Analysis

           1.    Dr. Shook

           On September 19, 2016, Dr. Shook, Plaintiff's treating

physician, completed a Functional Capacity Assessment.               Tr. 691-

93.   Dr. Shook opined Plaintiff can stand and/or walk for five



16 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 17 of 21




minutes at a time for less than two hours per day and can sit

for eight hours a day with a break every two hours to change

position.   Tr. 691.   Dr. Shook also noted Plaintiff has severe

headaches "about once a week" that last approximately 36 hours,

and he opined Plaintiff would not be able to perform even basic

work activities during that time.      Tr. 692.

            The ALJ gave Dr. Shook's opinion "little weight" on

the ground that it is inconsistent with his treatment records

and with other evidence in the record.         Tr. 743.     For example,

the ALJ pointed to Dr. Shook's records that Plaintiff had normal

gait, muscle strength, memory, orientation, and mood during his

examinations.   Tr. 743.     The ALJ also relied on Plaintiff's

daily activities (discussed above) to discount Dr. Shook's

opinion.

            The ALJ also gave little weight to Dr. Shook's opinion

regarding Plaintiff's headaches because his opinion was

contradicted by Plaintiff's "unremarkable" examinations.

Tr. 743.    An ALJ may properly exclude limitations from an

impairment when there is not any independent medical evidence to

confirm a claimant's allegation about the extent of the symptoms

and when, in addition, the ALJ has already found the claimant's

testimony to be unreliable.      See Britton v. Colvin, 787 F.3d



17 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 18 of 21




1011, 1013-14 (9th Cir. 2015).      Here Dr. Shook did not provide

any objective support for his opinion regarding Plaintiff's

headaches and the ALJ found Plaintiff's testimony regarding

limitations allegedly caused by her headaches to be unreliable.

In addition, as noted, Dr. Laidler identified objective evidence

of Plaintiff having a headache disorder as a component of her

fibromyalgia diagnosis, but he stated Plaintiff's headache

disorder would improve in relation to the treatment of her

fibromyalgia.   Tr. 421-24, 739.

          On this record the Court concludes the ALJ did not err

when she discounted Dr. Shook's opinion because the ALJ provided

legally sufficient reasons supported by inferences reasonably

drawn from the record and by substantial evidence in the record.

          2.    Dr. Brenizer

          On May 20, 2016, Dr. Brenizer, an examining

psychologist, provided a psychological evaluation and functional

assessment of Plaintiff.     Tr. 634-57.     Dr. Brenizer opined

Plaintiff has marked limitation in her ability to interact with

the public, to get along with coworkers, to function socially,

and to employ necessary persistence and concentration.

Tr. 655-56, 745.

          The ALJ gave Dr. Brenizer's opinion "significant



18 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 19 of 21




weight as to results of testing."      Tr. 746.      The ALJ, however,

gave "little weight" to Dr. Brenizer's assessment of Plaintiff's

limitations on the ground that those purported limitations were

inconsistent with other evidence in the record.             Tr. 746.    For

example, the ALJ noted Plaintiff has cared for her two autistic

children as a single parent since 2013.         Although Plaintiff had

a caregiver to help her with the children, Plaintiff expressed

her dissatisfaction with the caregiver's work to a counselor.

Tr. 746, 1312.   The ALJ also noted in November 2017 Plaintiff

was helping her father who had suffered a stroke, and in March

2018 Plaintiff was dealing with her father's financial problems

and health issues.    Tr. 746.    The ALJ also noted Plaintiff had a

normal mental-status examination despite this stress, and

counseling notes in 2016 and 2017 described Plaintiff as

confident, feeling better, and having a positive mood.              Tr. 746,

1283, 1310, 1322, 1362.      The ALJ also pointed to records that

indicated Plaintiff had good judgment and normal mood, affect,

and memory in June 2018.     Tr. 1680.     These records led the ALJ

to conclude that Plaintiff was able to concentrate on difficult

tasks, to think without confusion, to interact with others, and

to function during a sustained period of days or weeks.

Tr. 746.



19 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 20 of 21




          On this record the Court concludes the ALJ did not err

when she discounted Dr. Brenizer's opinion because the ALJ

provided legally sufficient reasons supported by inferences

reasonably drawn from the record and by substantial evidence in

the record.

     In summary, the Court concludes the ALJ did not err in her

evaluation of the opinions of Drs. Shook and Brenizer.

III. The ALJ did not err in her assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ failed to provide legally

sufficient reasons for rejecting Dr. Shook's opinion regarding

Plaintiff's limitations based on her headaches, and, therefore,

should have included such limitations in her assessment of

Plaintiff's RFC.

     As noted, Chief Judge Hernandez previously concluded the

ALJ failed to provide specific and legitimate reasons for

rejecting the opinions of Drs. Shook and Brenizer about the

limiting effects of Plaintiff's headaches and remanded the case

for further administrative proceedings.         Tr. 924.      Here this

Court has concluded the ALJ has now provided legally sufficient

reasons supported by substantial evidence in the record for

discounting the opinions of Drs. Shook and Brenizer in addition

to Plaintiff's testimony.      The ALJ, therefore, is not required



20 - OPINION AND ORDER
     Case 3:20-cv-00073-BR   Document 22   Filed 01/27/21   Page 21 of 21




to incorporate in her assessment of Plaintiff's RFC any

limitations based on the opinions or statements of Drs. Shook

and Brenizer or Plaintiff regarding the limiting effects of

Plaintiff's headaches.

     Accordingly, the Court concludes the ALJ did not err in her

assessment of Plaintiff's RFC.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 27th day of January, 2021.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




21 - OPINION AND ORDER
